Citation Nr: 1040061	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-30 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
loss of use of a foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from September 1979 to January 
1993.               

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.      


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim to loss of use of his feet.


CONCLUSION OF LAW

The criteria to establish SMC based on loss of use of a foot have 
been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3, 3.350, 3.352 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  The Claim for SMC

Medical evidence indicates that the Veteran was diagnosed with 
gout soon after service.  By the mid 1990s, the Veteran also had 
been diagnosed with posttraumatic degenerative joint disease in 
his feet and ankles.  In an April 2003 rating decision, the 
Veteran was service connected for gout and assigned a 100 percent 
disability rating.  

The record shows that the Veteran underwent right ankle fusion 
surgery in January 2005, and left ankle fusion surgery in October 
2005.  The Veteran now contends that his gout causes the loss of 
use of each of his ankles.  He claims entitlement to SMC.    

Special monthly compensation is payable if a Veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one foot.  38 U.S.C.A. § 
1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) as that condition where no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with use 
of a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether the 
acts of balance, propulsion, etc., in the case of a foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute 
loss of use of a foot or hand are extremely unfavorable ankylosis 
of the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 inches 
or more.  Also considered as loss of use of a foot under 38 
C.F.R. § 3.350(a)(2) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes, including trophic 
and circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 
4.63.

The evidence of record consists of a July 2007 VA compensation 
examination report, VA treatment records, and the Veteran's 
statements.  This evidence does not preponderate against the 
Veteran's claim that he has effectively lost the use of his feet.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against the 
claim).  

The Veteran's own statements indicate that he has lost the use of 
his feet.  In his November 2005 claim, the Veteran stated that he 
could not move his feet, and could only move his toes.  In his 
October 2007 substantive appeal, he indicated "there is no 
effective function with right foot, right ankle, left foot, left 
ankle."  In his May 2010 Board hearing, the Veteran stated that 
his ankles were fused in a fixed position, and that his 
limitations were due to his gout.  He stated that he was not 
capable of walking independently, and relied on canes and walls 
to guide him while ambulating.  He stated that he needed to drag 
one foot due to swelling at times.  He reiterated that the only 
function he had in his feet was his ability to move his toes.  He 
stated that his spouse put his shoes and socks on in the morning.  
He testified that he occasionally drove, but that it was 
dangerous as his feet were often swollen, and drove by dropping 
and raising his leg.  He testified that he has experienced car 
accidents during driving.  He indicated that he was in the 
process of acquiring a power chair from VA due to his inability 
to ambulate independently.  The Veteran also stated that his 
knees were impaired, and that that impairment affected his 
ability to use his legs as well.  

Laypersons are generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (laypersons without medical expertise or 
training are not competent to offer medical evidence on matters 
involving diagnosis and etiology).  But lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the 
Veteran's statements regarding impairment in his feet are of 
probative value.  He is competent to offer evidence regarding the 
way in which his ankle and foot disorders limit his daily, 
observable activities.    

The medical evidence supports his claim to the effective loss of 
use of his feet, moreover.  VA treatment records dated from June 
1995 show diagnoses of posttraumatic degenerative joint disease 
of the talotibia and talonavicular joints.  VA records dated from 
the mid 1990s to the mid 2000s note the Veteran's complaints of 
pain in the ankles and feet, and his need for an assistive device 
such as a cane to ambulate.  The records show that the Veteran 
underwent right ankle fusion surgery in January 2005, and left 
ankle fusion surgery in October 2005.  An October 2005 record 
notes bilateral ankle fractures "s/p multiple reconstruction 
attempts."  

The July 2007 VA examiner corroborated the Veteran's claims to 
severe impairment as well.  The examiner noted the fusion 
operations in 2005.  The Veteran reported severe pain in each 
ankle joint.  The examiner noted that the Veteran ambulated on 
canes with forearm supports in a manner that was "very labor 
intensive, exhausting and slow" and that the Veteran relied 
"almost predominately on his upper extremities for ambulation."  
On examination, the examiner noted diffuse tenderness on 
palpation, sensation to light touch on the anterior, posterior, 
medial, and lateral aspects of the ankle.  The examiner noted no 
tibiotalar motion due to the fusion surgeries.  The examiner 
indicated that standing evaluation was not possible due to the 
Veteran's "significant discomfort."  The examiner noted x-ray 
evidence showing diffuse osteopenic changes, and significant 
degenerative changes in the mid foot with prominent dorsal 
osteophytes.  As an impression, the examiner noted significant 
residual pain at the mid foot with degenerative arthritis 
following tibiotalar fusion of both the right and left lower 
extremities.  

In sum, the evidence of record indicates that the Veteran has no 
effective function remaining in his feet due to the limiting 
effect of his fusion surgeries, and due to the pain associated 
with degenerative changes.  He cannot balance on his feet, and 
cannot use his feet for propulsion.  The record even supports his 
assertion during his Board hearing that he may be better served 
by amputation of his feet and using prostheses.  38 C.F.R. § 
3.350(a)(2).




As such, the Board will afford the Veteran the benefit of the 
doubt regarding his claim for SMC.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation based on the loss of use of the 
Veteran's feet is granted, subject to the laws and regulations 
governing the payment of monetary awards.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


